Case: 5:20-cr-00024-KKC-MAS Doc #: 87 Filed: 02/08/21 Page: 1 of 4 - Page ID#: 339




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION -- LEXINGTON

 UNITED STATES OF AMERICA,                      CRIMINAL ACTION NO. 5:20-24-KKC
        Plaintiff,

 V.                                                     OPINION AND ORDER

 EARL LEE PLANCK, JR.,
        Defendant.



                                          *** *** ***

         Defendant Earl Lee Planck, Jr. (“Planck”) was indicted on February 6, 2020 with

 Conspiracy to Defraud the United States (Counts 1, 3); Crop Insurance Fraud (Counts 4-12);

 Conspiracy to Commit Mail and Wire Fraud (Count 21); Conspiracy to Commit Money

 Laundering (Count 22); and Tax Evasion (Counts 23-25). (DE 1). Defendant Jesse Smith

 (“Smith”) was charged in the same indictment on crop insurance fraud charges (Counts 18-

 20). (Id.)

         As previously noted in the Court’s January 6, 2021 Opinion and Order, (DE 70), and

 as fully outlined in the Governments’ stipulations (DE 81 & 81-1), Planck initiated contact

 with Smith around mid-November 2020 after the two did not have contact for “about a year.”

 (DE 61 at 2). This sudden contact alarmed Smith because, at that point, he had decided to

 cooperate with the Government in their case-in-chief against Planck. After consultation with

 professional responsibility advisors, the Government contrived a covert investigation

 predicated on Smith’s involvement, as well as the appointment of a “filter attorney”—

 disassociated to this prosecution—and a new case agent.

         The plan was that Smith, under the supervision of a federal agent, would
         respond to Planck’s overtures for a meeting or call. Because of the possibility
         that any conversation between Smith and Planck might reveal privileged


                                          Page 1 of 4
Case: 5:20-cr-00024-KKC-MAS Doc #: 87 Filed: 02/08/21 Page: 2 of 4 - Page ID#: 340




         attorney-client communications, … a filter attorney and a new agent, not
         related to the fraud case, … [were appointed]. Prior to any contact with Planck,
         the [filter attorney] met with Smith, [his attorney], and the agent and
         instructed them to avoid, to the extent possible without compromising the
         investigation, discussions with Planck regarding the merits or substance of the
         underlying indictment. … Since the beginning of the investigation, five
         monitored and recorded phone calls have occurred between Planck and Smith.

 (Id. at 4).

         On December 17, 2020, the Government’s designated “filter attorney” filed a motion

 seeking (among other things) judicial review of the recordings to determine whether they

 were lawfully obtained, and whether, and to what extent, they can be used substantively by

 the Government –either in this prosecution or in a separate prosecution for obstruction of

 justice. (Id.) Planck objected to the legality of the recordings on the basis that the Government

 initiated contact with him without his counsel’s presence. (DE 64). He further argued that

 the Government had no evidence that the crime of “obstructive conduct” had been committed

 prior to the contact, but only “hoped such … crime would happen during its surveillance.” (Id.

 at 2). The Government replied, largely arguing that no Sixth Amendment violation occurred

 because Planck’s new crime (i.e., obstruction of justice) induced the covert investigation in

 the first place, and is separate from the charges in the indictment.

         The Supreme Court in Massiah v. United States, 377 U.S. 201, 206 (1964), held that

 “it violates a criminal defendant's right to counsel when, at trial, the state uses ‘evidence of

 the defendant's own incriminating words, which [federal] agents had deliberately elicited

 from him after he had been indicted and in the absence of his counsel.” Ojile v. Smith, 779 F.

 App'x 288, 295 (6th Cir. 2019) (citing Massiah, 377 U.S. at 206). In Massiah the defendant

 had been formally indicted, had retained counsel, pleaded not guilty, and had been released

 on bail; thus, his Sixth Amendment right to counsel was violated when statements were

 secretly elicited by narcotics agents and used against him at trial.



                                           Page 2 of 4
Case: 5:20-cr-00024-KKC-MAS Doc #: 87 Filed: 02/08/21 Page: 3 of 4 - Page ID#: 341




        “[T]he primary concern of the Massiah line of decisions is secret interrogation by

 investigatory techniques that are the equivalent of direct police interrogation.” Kuhlmann

 v. Wilson, 477 U.S. 436, 459 (1986). As such, Massiah prohibits admission of incriminating

 statements that were deliberately elicited from a defendant by a person acting as a

 government agent. Massiah, 377 U.S. at 206.

        The Court observes that the constitutional right to counsel attaches only upon the

 initiation of adversary judicial proceedings, such as formal charge, preliminary hearing,

 indictment, information, or arraignment. United States v. Gouveia, 467 U.S. 180, 185 (1984).

 And that the right to counsel is offense specific. See McNeil v. Wisconsin, 501 U.S. 171, 175

 (1991). Thus, “[i]ncriminating statements pertaining to other crimes, as to which the Sixth

 Amendment right has not yet attached, are, of course, admissible at a trial of those

 offenses.” Maine v. Moulton, 474 U.S. 159, 180 n.16 (1985).

        In Maine v. Moulton, 474 U.S. 159, 163–65 (1985), police intentionally sent a co-

 defendant-turned-informant to elicit information, both to discuss future plots but also “to

 discuss the charges for which [the other co-defendant] were already under indictment.”

 Moulton was critically important for two reasons. For one, it reaffirmed the holding

 in Massiah that “the defendant's own incriminating statements, obtained by federal agents

 under the circumstances here disclosed, could not constitutionally be used by the prosecution

 as evidence against him at his trial.” Moulton, 474 U.S. at 179 (quoting Massiah, 377 U.S. at

 207). Further, it held that, “incriminating statements pertaining to pending charges are

 inadmissible at the trial of those charges, notwithstanding the fact that the police were also

 investigating other crimes, if, in obtaining this evidence, the … [Defendant’s] Sixth

 Amendment [right was violated] by knowingly circumventing the accused's right to the

 assistance of counsel.” Id. at 180 (emphasis added).



                                          Page 3 of 4
Case: 5:20-cr-00024-KKC-MAS Doc #: 87 Filed: 02/08/21 Page: 4 of 4 - Page ID#: 342




        [But t]hat Massiah … does not immunize the defendant from the consequences
        of utterances which themselves constitute criminal acts is recognized in
        several cases. United States v. Osser, 483 F.2d 727, 730-734 (3d Cir. 1973), cert.
        denied, 414 U.S. 1028, 94 S.Ct. 457, 38 L.Ed.2d 221; United States v. Missler,
        414 F.2d 1293, 1302-1303 (4th Cir. 1969); Vinyard v. United States, 335 F.2d
        176, 184-185 (8th Cir. 1964), cert. denied, 379 U.S. 930, 85 S.Ct. 327, 13
        L.Ed.2d 342. In all these cases evidence of post-indictment utterances which
        amounted to attempted bribery or obstruction of justice were held admissible
        to prove those crimes.

 United States v. Merritts, 527 F.2d 713, 715-16 (7th Cir. 1975). Indeed, “[p]ost-indictment

 statements relating to new criminal acts … are generally outside the protection

 of Massiah because no person has a constitutional right to the assistance of counsel while

 committing a crime.” United States v. Moschiano, 695 F.2d 236, 241-42 (7th Cir. 1982).

        In this case, Planck first initiated contact with his co-defendant, Smith, not knowing

 that Smith had just begun cooperating with the United States. The Government then

 believed to have sufficient predication to open a new, separate criminal investigation into

 potential obstruction of justice. A new filter attorney and case agent were appointed, and

 thereafter commenced a series of (recorded) phone calls between Planck and Smith. (See DE

 61-2). While Planck made statements without the knowledge of being recorded, and without

 his counsel’s presence, the Government maintained that the investigation commenced with

 the focus of bringing new charges. Thus, the Court will find that no Sixth Amendment

 violation has occurred and that the United States’ recordings were lawfully obtained.

        Accordingly, the Court hereby ORDERS that the designated filter attorney in this

 case SHALL immediately submit the disputed recordings to the trial prosecutors for review.

        Dated February 08, 2021




                                           Page 4 of 4
